Citation Nr: 1630254	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral arm condition, to include as secondary to service-connected cervical strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1990 and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for failure to submit new and material evidence.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the Veteran's claims file.  

This matter was previously before the Board in October 2014, when it was remanded for additional development.  

In addition to the instant claim, the matters on appeal originally included entitlement to service connection for a cervical spine condition and a right knee condition.  In a February 2015 rating decision, the RO granted service connection for cervical strain and knee strain with meniscal tear of right knee, which constitutes a full grant of these issues; therefore, they no longer remain on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral arm condition; specifically, the Veteran maintains that he experiences pain in his left shoulder, which he believes is due to activities such as carrying a 30 to 40 pound rucksack on rough terrain over a period of approximately 3 years during active service.  In the alternative, the Veteran contends that his claimed bilateral arm disability may be related to his service-connected cervical strain.  At the August 2013 Travel Board hearing, the Veteran indicated that he recalled his shoulder "giving away" while doing push-ups during his first period of active service.  As noted in the Board's October 2014 remand, while the Veteran testified that he only experiences pain in his left shoulder, the Board continues to treat the issue as a bilateral arm condition to ensure that no potentially claimed disability is missed in developing the Veteran's claim.  Although this claim was previously remanded, an additional remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In pertinent part, the Board remanded the instant claim to afford the Veteran a VA bilateral arm/shoulder examination to identify any current diagnoses associated with his claimed bilateral arm disability.  With respect to any identified disabilities, the examiner was asked to provide etiology opinions.  

The Veteran was afforded a VA shoulder and arm conditions examination in December 2014.  The Board observes that the examiner noted that the examination pertained to a left shoulder condition, and the examiner gave a diagnosis of left shoulder strain.  Although the examination report contains certain findings pertaining to the Veteran's right arm and shoulder, such as range of motion measurements, it is unclear whether the examiner adequately considered whether there were any current diagnoses pertaining to the Veteran's right arm and/or shoulder.  As such, a supplemental medical opinion is warranted on remand to clarify whether the Veteran has a current right arm disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

A supplemental medical opinion is also required regarding the etiology of any current arm and/or shoulder disabilities.  In offering etiology opinions concerning the Veteran's left shoulder strain, the December 2014 examiner noted that the Veteran's service treatment records contained no documentation of any arm or shoulder injuries.  However, a review of the Veteran's service treatment records shows that in June 1988, the Veteran complained of pain in the left side of his neck for one week, and the treating provider gave an assessment of strained shoulder muscle.  As the examination report suggests that the examiner overlooked pertinent medical history in rendering etiology opinions concerning the Veteran's claimed bilateral arm disability, a supplemental medical opinion is required on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311-12.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain an addendum opinion from the December 2014 VA examiner.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to clarify and/or determine the nature and etiology of the Veteran's claimed bilateral arm disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:

The examiner should identify, with specificity, all left and right arm/shoulder diagnoses that are pertinent to the Veteran's claimed bilateral arm disability.  For each diagnosed condition, the examiner is asked to provide the following:  

a.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the condition manifested in, or is otherwise etiologically related to, the Veteran's active duty service.  

In providing this opinion, the examiner should, at a minimum, consider and address the June 1988 service treatment documenting an assessment of strained shoulder muscle.  

b.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the condition was caused OR aggravated by the Veteran's service-connected cervical strain disability.  

In providing this opinion, the examiner should, at a minimum, consider and address the June 1988 service treatment documenting a complaint of neck pain and an assessment of strained shoulder muscle.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected cervical strain is found to aggravate a non-service connected arm/shoulder condition, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




